IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                         NO. WR-91,750-01


                     EX PARTE ROBERT CHARLES ATLAS, Applicant


             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
       CAUSE NO. C-372-W011802-1429689-A IN THE 372ND DISTRICT COURT
                         FROM TARRANT COUNTY


       Per curiam.

                                           OPINION

       Applicant was convicted of capital murder and sentenced to life imprisonment. The Second

Court of Appeals affirmed his conviction. Atlas v. State, No. 02-15-00380-CR (Tex. App.—Ft.

Worth, June 29, 2017). Applicant filed this application for a writ of habeas corpus in the county of

conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC . art. 11.07.

       Applicant contends that appellate counsel was ineffective because he failed to timely file a

PDR. Based on the record, the trial court has determined that appellate counsel’s performance denied

Applicant the opportunity to file a PDR.

       Relief is granted. We find that Applicant is entitled to the opportunity to file an out-of-time

PDR of the judgment of the Second Court of Appeals in case number 02-15-00380-CR that affirmed
                                                                                                  2

his conviction in Cause No. 1429689 from the 372nd District Court of Tarrant County. Applicant

shall file his PDR with this Court within 30 days of the date on which this Court’s mandate issues.



Delivered: October 21, 2020
Do not publish